MEMORANDUM **
Denny Adrie Pascoal, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny in part and grant in part the petition for review.
The BIA denied Pascoal’s asylum claim as time-barred. Pascoal does not challenge this finding in his opening brief.
Substantial evidence supports the BIA’s finding that Pascoal failed to establish he suffered past persecution in Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 *694(9th Cir.2003). The BIA, however, erred by refusing to consider the evidence regarding whether Pascoal belonged to a disfavored group in assessing his withholding of removal claim, so we remand for reconsideration of this claim. See Wakkary v. Holder, 558 F.3d 1049, 1068-69 (9th Cir.2009); INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
Substantial evidence supports the BIA’s denial of CAT relief because Pascoal did not demonstrate that it is more likely than not he would be tortured if returned to Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
The parties shall bear their own costs on appeal.
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.